DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 it is unclear what applicant deems to “substantially along the club holder …” (emphasis added). 
In claim 3, it is unclear what applicant deems to be “substantially flat ...” Applicant’s invention as shown in his Fig. 4 is not flat under a traditional definition of flat. The pouch appears to have flat surfaces, but the pouch overall is not flat. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 it is unclear what applicant deems to “substantially along the club holder …” (emphasis added).
In claim 3, it is unclear what applicant deems to be “substantially flat ...” Applicant’s invention as shown in his Fig. 4 is not flat under a traditional definition of flat. The pouch appears to have flat surfaces, but the pouch overall is not flat. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuill (US 5,469,960).
Regarding claim 1, Yuill discloses a golf bag, comprising a club holder (6), provided with supporting legs (40), for receiving golf clubs, which golf bag is adjustable between a collapsed position (Fig. 4) in which the supporting legs extend substantially along the club holder, and a folded-out position (Fig. 5) in which the supporting legs extend away from the club holder and support the club holder in an inclined position, wherein the club holder comprises a flexible pouch (2) for therein receiving golf clubs by the shaft thereof, wherein the supporting legs in the folded-out position set up at a top of the pouch (Fig. 3) a presentation plane provided with one or more insertion openings for receiving golf clubs by the shaft thereof, the one or more insertion openings being kept open by the supporting legs in the folded-out position. See Figs. 1-11. 
Regarding claim 2, the pouch (at least at 34 and 32) in folded-out position hangs out from a back part. See Fig. 8. 
Regarding claim 3, the pouch in the collapsed position is in a substantially flat position in which a front panel and a back panel run substantially along each other. See Figs. 3-4 and 7. 
Regarding claim 4, the pouch in the collapsed position is constricted (at 28). See Fig. 4. 
Regarding claim 6, the club holder comprises a planar stiff back part (at 24 or 30), and a flexible, sack-shaped part (2) connected therewith. See Fig. 1. 
Regarding claim 7, the sack-shaped part in the collapsed position is fixedly constricted onto the back part, in particular with the aid of a pull element (at 26, 52). See Figs. 1-3. 
Regarding claim 8, the sack-shaped part in the folded-out position hangs from the back part, fanning out. See Figs. 5-6. 
Regarding claim 9, the back part forms a supporting face. See Fig. 1. 
Regarding claim 10, a sack-shaped part (Fig. 1, at 2; or, Fig. 2; at 18, 20) of the flexible pouch forms a flexible front panel of the golf bag. 
Regarding claim 11, the back part forms a stiff back panel. See Fig. 1. 
Regarding claim 12, there is provided a pull element (at 26, 52) with which the golf bag is adjustable from the folded-out position, to the collapsed position. See Fig. 1. 
Regarding claim 13, the pull element is coupled with a shoulder strap (150) attached to the bag. See col. 4, ll. 8-10. 
Regarding claim 14, the pull element is coupled with the supporting legs to bring these, against a bias, to the collapsed position. See Fig. 3. 
Regarding claim 15, the pull element is coupled (at least indirectly) with a free edge of the pouch to support it in the folded-out position, and to constrict it in the collapsed position. See Figs. 1-2. 
Regarding claim 16, the supporting legs are pivotably arranged at a top of the back part and in the collapsed position extend along the back part with free ends directed towards the bottom of the golf bag, and in the folded-out position run away from the back part and are located at a distance from the bottom of the back part. See Fig. 3. 
Regarding claim 18, the back part is provided at a top thereof with a handle. See Fig. 1. 
Regarding claim 19, the supporting legs in the folded-out position pull a free edge (at 18, 20 or 22) of the top of the pouch taut, so that the one or more insertion openings is kept open and the presentation plane is pulled taut. See Figs. 2-5. Page 4 of 7  
 
 Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. Applicant argues that Yuill does not disclose the legs (40, 42) keeping the pouch open - the Office respectfully disagrees. Applicant points to Yuill’s Fig. 8 stating that element (88) is needed to keep the pouch open. However, applicant fails to notice that legs (40, 42) are connected to element (88) and; thus, cause the openings to be kept open in the folded-out position. See Fig. 8. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734